Case: 12-40390       Document: 00512122101         Page: 1     Date Filed: 01/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 23, 2013
                                     No. 12-40390
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANTWON PARKER,

                                                  Plaintiff-Appellant

v.

DAVID FORTNER; FNU SCRUGGS; JEANIE ALLISON; DR. FNU HANLEY;
CECIL HASTY; AMY JONES; PATRICK COOPER; NEAL WEB; MICHAEL
SIZEMORE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:10-CV-296


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Antwon Parker, Texas prisoner # 1311517, appeals the summary judgment
dismissing his claims of deliberate indifference to medical needs, retaliation, and
discrimination. We have reviewed the record, including Parker’s submissions
in opposition to summary judgment, and we conclude that he has not shown any
genuine dispute as to any material fact concerning whether the defendants


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40390    Document: 00512122101     Page: 2   Date Filed: 01/23/2013

                                 No. 12-40390

showed deliberate indifference to his medical needs. See FED. R. CIV. P. 56(a);
Duffie v. United States, 600 F.3d 362, 371 (5th Cir. 2010); Lawson v. Dallas
County, 286 F.3d 257, 262 (5th Cir. 2002).         The record is replete with
uncontested evidence of Parker’s medical care showing that Parker’s contentions
concern only his disagreement and dissatisfaction with the diagnosis and
treatment of his medical problems. See Sama v. Hannigan, 669 F.3d 585, 590
(5th Cir. 2012); Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995).
Accordingly, he has not made the showing necessary to defeat summary
judgment on his claims of deliberate indifference to his medical needs. See
Duffie, 600 F.3d at 371.
      Parker’s claims that defendant Cecil Hasty showed deliberate indifference
to his medical condition by assigning him to jobs beyond his medical restrictions
likewise fail. Parker has failed to show that there is a genuinely contested
factual issue as to whether Hasty ignored any restriction of which he had actual
knowledge. See Lawson, 286 F.3d at 262-63.
      Concerning retaliation, Parker merely reiterates his prior allegations of
defendant wrong-doing and fails to identify any genuine factual issue that would
suggest a retaliatory motivation by any defendant. See Woods v. Smith, 60 F.3d
1161, 1164-66 (5th Cir. 1995).
      Parker also contends that Hasty discriminated against him on racial
grounds in the distribution of kitchen job assignments. Parker asserts merely
that Hasty temporarily assigned to a white prisoner the shift that Parker had
been working and that there was no rational basis for doing so. Hasty testified
by affidavit that work was assigned on the basis of practical factors and that
Parker’s assignment was not based on race. In response, Parker failed to
identify any genuine factual dispute material to the essential issue of
discriminatory intent. See Adkins v. Kaspar, 393 F.3d 559, 566 (5th Cir. 2004)
(rejecting prison discrimination claim based on “bald, unsupported, conclusional
allegations”); Woods v. Edwards, 51 F.3d 577, 580 (5th Cir. 1995).

                                       2
    Case: 12-40390     Document: 00512122101      Page: 3    Date Filed: 01/23/2013

                                  No. 12-40390

      Parker makes vague and speculative claims for additional discovery. He
fails to show that the district court abused its discretion by denying additional
discovery.   See Raby v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010);
International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1267 (5th Cir. 1991).
      Parker likewise fails to a show that the district court abused its discretion
by declining to appoint counsel. See McFaul v. Valenzuela, 684 F.3d 564, 581
(5th Cir. 2012). Parker was able to present his claims vigorously and coherently.
      The judgment of the district court is AFFIRMED.




                                         3